Citation Nr: 9926022	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-33 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from October 1951 
to September 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant was an X-ray technician during his period 
of military service and is not shown to have had combat 
service.  

2.  A cervical spine disability is not shown to have had its 
origin in service.  

3.  A right shoulder disability is not shown to have had its 
origin in service.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  

2.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims for service connection for a cervical 
spine disability and a right shoulder disability are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible because he 
currently has cervical spine and right shoulder disabilities, 
he has presented lay testimony as to claimed injuries to his 
cervical spine and right shoulder in service, and a physician 
has indicated that, based on history provided by the 
appellant's as to an inservice injury to his neck and right 
shoulder, it is probable that his current disabilities in the 
cervical spine and right shoulder are directly related to the 
claimed inservice injury.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

The appellant claims that he initially injured his cervical 
spine and right shoulder in 1953 when he was pushed off a 
truck while taking part in evacuation drills in Korea.  He 
testified at his December 1997 Regional Office hearing that 
he was treated by a family physician, Dr. Hicks, for his neck 
and right shoulder problems from 1957 to 1978 or 1979, and 
was treated more recently for those disabilities by a 
chiropractor, Dr. Netherland.  He stated at the hearing that 
two fellow serviceman, Charles Counts and "Lemmie" Jones 
could verify that he had neck and right shoulder problems in 
service.  He also stated that a history of a right shoulder 
injury in 1995 was not the original shoulder injury but, 
rather, a reaggravation of an old injury to the right 
shoulder.  However, he indicated in a January 1998 statement 
that he had been unable to locate any medical records from 
Dr. Hicks, who was dead, or Dr. Netherland, who had informed 
him that such records had been destroyed.  Nor had attempts 
to locate Charles Counts or Lemmie Jones proved fruitful.  

There are no service medical records for the appellant, as 
the National Personnel Records Center (NPRC) indicated in 
April 1997 that any service medical records pertaining to the 
appellant were destroyed in the July 1973 fire at the NPRC.  
Copies of Morning Reports for July 23, 1953, July 24, 1953, 
August 20, 1953, and August 22, 1953, indicate that the 
appellant was excused from duty but do not show why he was 
excused, except that he went to the hospital (H) on August 
20, 1953, and left the hospital on August 22, 1953.  

The appellant submitted affidavits from his two brothers, 
dated in August 1997.  One affidavit indicates that the 
appellant wrote him letters in 1952 0r 1953, telling him 
about his injuries.  The other affidavit indicated that the 
appellant had written their mother during his period of 
service, described his injuries, which she had related to the 
family, and that the appellant had returned from service with 
neck pain that had bothered him ever since, particularly with 
sleeping.  

A September 1968 private medical record from D. J. Enger, 
M.D., revealed that the appellant was treated for a right 
knee injury that had been sustained while playing semi-
professional football.  However, there was no mention of any 
neck or right shoulder disability.  

A February 1984 evaluation for possible asbestosis by 
Pulmonary Consultants, P.A., noted that the appellant 
considered himself in excellent health except for some 
arthritis in the left shoulder.  No mention was made of any 
cervical spine or right shoulder disability.  

Medical evidence in the claims file shows that the earliest 
recorded cervical spine disability was manifested on a 
February 1996 VA cervical spine X-ray.  

Right shoulder disability was first noted on a July 1996 VA 
orthopedic examination when right shoulder impingement 
syndrome was diagnosed, along with degenerative arthritis of 
the cervical spine.  It was noted by way of medical history 
that the onset of the appellant's right shoulder pain had 
been after he sustained a pulling-type injury of the right 
shoulder the year before when he had lost his balance and had 
grabbed an overhead wire to break his fall.  The appellant 
described chronic-type pain in the right shoulder ever since, 
along with chronic-type neck pain aggravated by turning 
movements of the head or neck.  

An August 1996 VA general medical examination noted that the 
appellant gave a long history of repeated neck trauma, 
including an injury in Korea in 1952 as a result of a fall 
from a truck.  

In a November 1997 medical statement, J. J. McCloskey, M.D., 
reported that the appellant had provided a history of an 
injury to his neck and right shoulder in 1952 or 1953.  
Degenerative changes were noted in the neck, and the 
physician diagnosed posttraumatic right shoulder syndrome and 
chronic posttraumatic neck pain with radiculopathy to the 
right arm.  The physician stated that based on the history 
provided by the appellant, there was a medical probability 
that his current neck and right shoulder problems were 
directly related to the injury in service.  

Although the appellant claims that his current cervical spine 
and right shoulder disabilities began in service as the 
result of a fall from a truck, the Board finds that the 
preponderance of the evidence indicates that those 
disabilities had their origins many years after service.  
While the available Morning Reports show that the appellant 
was excused from duty on several occasions in July and August 
1953, those reports do not reveal why he was excused.  The 
Board does not find creditable the two statements from the 
appellant's brothers, inasmuch as they were produced more 
than 41 years after the appellant left military service.  
What the Broad finds to be persuasive in this case is the 
fact that medical records dated in September 1968 and 
February 1984 do not indicate that the appellant had any neck 
or right shoulder problems at those time.  Rather, the 
evidence reveals that both disabilities were initially 
treated in 1996, and indicates that they were related to a 
right shoulder injury sustained in 1995.  The Board also 
finds that little weight may be attached to Dr. McCloskey's 
November 1997 statement indicating a probable relationship 
between the appellant's claimed service injury and his 
current neck and right shoulder disability, because the 
physician's opinion was based solely on medical history 
reported by the appellant.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA is not 
bound to accept opinions of physicians when such opinions are 
based on history related by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Therefore, as the Board concludes 
that the preponderance of the evidence shows that the 
appellant's cervical spine and right shoulder disabilities 
began many years after service, the Board is unable to 
identify a basis to grant service connection for either 
disability.  


ORDER

Service connection is denied for a cervical spine disability 
and a right shoulder disability.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

